- significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may tep ra re company former parent this letter constitutes notice that a conditional waiver of the minimum_funding_standard for the plan has been granted for the plan_year ending september oo this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is equal to the contributions that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the company is a u s -based global supplier of vehicle electronics transportation components integrated systems and modules and other electronic technology with a network of manufacturing sites technical centers sales offices and joint ventures in every major region of the world the company supplies products to automotive original equipment manufacturers worldwide and its customer base includes customers in the communications computer consumer electronics energy and medical devices industries based on the information submitted by the company it is clear that it has suffered a substantial business hardship while the company generated net_income for its deteriorate in three issues have largely contributed to the company's financial deterioration fiscal years the company suffered losses for its _ fiscal years the company's financial condition particularly began to and the first half of as a result of downturns in its industry and and - vu26 unsustainable u s legacy liabilities and restrictions driven by collective- bargaining agreements which have had the effect of creating large fixed labor costs reduced production for the former parent which is the company's major u s customer and increased commodity prices the company filed a voluntary petition under chapter of the u s in bankruptcy code the company continues to operate its business as debtor-in- possession the company has announced that it will cease accruals to the plan for most participants as soon as practicable following its emergence from chapter bankruptcy protection participants in the plan who are employed by the company after the freeze date will continue to earn service for purposes of eligibility and vesting until termination of employment with the company the company is expected to emerge from chapter bankruptcy protection fully restructured with trimmed legacy labor costs sufficient access to capital markets and a business plan to diversify its customer base based on the company's diversification strategy and vastly improved equity position the company is poised to return to profitability upon emergence from chapter bankruptcy protection also the company has represented that it intends to contribute funds to the plan that had been required to satisfy the minimum_funding_standard for the plan_year ending september the company has represented that it intends to meet the minimum_funding_standard for the plan_year ending september and subsequent plan years upon emergence from chapter bankruptcy protection the actuary for the plan has projected that the full funding limitation for the plan will be zero for the plan_year ending september _ if the company is able to successfully reorganize under chapter bankruptcy protection its financial condition will be vastly improved and its financial hardship can be considered temporary however it is still uncertain whether the company can successfully emerge from chapter bankruptcy protection accordingly the waiver of the of the minimum_funding_standard for the plan has been granted for the plan_year ending september subject_to the following conditions no later than date the company files a plan_of_reorganization with the bankruptcy court providing for continuation of the plan and compliance with the conditions of this waiver u026 the company provides the pension benefit guaranty by june corporation pbgc’ a letter_of_credit in favor of the pian from a financial_institution acceptable to the pbgc in the amount of company fails to meet any one of the conditions under which this funding waiver has been granted the pbgc may draw upon this letter_of_credit for the benefit of the plan at anytime thereafter this letter_of_credit will expire when the contributions described in condition are made upon the effective date of the company’s plan_of_reorganization under chapter if the no later than the effective date of the company’s plan_of_reorganization under chapter the company makes contributions to the plan for the plan_year ending september maintain a credit balance in the funding_standard_account of the plan as of date not less than the outstanding balance of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the code or ii the amount of the full funding limitation for the plan_year ending date equal to the lesser_of i the amount necessary to the company makes contributions to the plan for the equal to the lesser_of i the amount if the full funding limitation is greater than zero for the plan_year ending september plan_year ending september necessary to maintain a credit balance in the funding_standard_account of the plan as of september not less than the outstanding balance of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the code or ii the amount of the full funding limitation for the plan_year ending september contributions for the plan_year ending september will be calculated following the regular erisa calculation process as if the contribution required by this paragraph was the erisa minimum requirement for the plan_year - ending september _ and any balance due after payment of such quarterly contributions will be contributed to the plan by date quarterly if the funding_standard_account of the plan does not have a full funding credit for the plan_year ending september and if the service determines _that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after date ie date for the plan are carried over as a separate amortization base for post-2007 plan years credit balances are maintained in the funding_standard_account of the plan that are not less than the outstanding balances of the amortization base with respect to the waived amount that is established and maintained under sec_412 of the code as in effect prior to the pension_protection_act of ppa for each of the plan years beginning date through 20073uuu26 credit if the funding_standard_account of the plan does not have a full funding and if the service determines for the plan_year ending september that funding waivers granted with respect to plan years beginning before the first plan_year beginning on or after date ie date for the plan are not carried over as a separate amortization base for post-2007 plan years the credit balance that exists in the plan as of date is reduced in accordance with ppa if the funding_standard_account of the plan does have a the plan_year ending september credit balance created by condition above that exists in the plan as of date prior to determining the value of plan assets and crediting against the minimum_required_contribution in accordance with ppa full funding credit for the company elects to reduce the the effective date of the company's plan of f reorganization is no later than november your authorized representative agreed to these conditions i in a letter dated - date if any one of the conditions is not met the waiver for the plan_year ending september _is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to a profit sharing plan or any other retirement plans covering employees covered by the plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by the plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending september letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b the date of this we have sent a copy of this letter to the and to your authorized representative pursuant to a power of attomey on file in this office to the if you require further assistance in this matter please contact sincerely yours a sl seph h grant director - employee_plans
